Tbe opinion of tbe Court was delivered by
G-loyeb, J.
This Court concurs with tbe Circuit Judge in bis construction of tbe Act. Tbe rational interpretation wbicb be has adopted enables us to collect tbe intention and apply tbe provisions of tbe Act to cases that we must conclude were intended to be embraced and punished by it.
Tbe Legislature could not have intended to punish a person who negligently suffers tbe fire to get without bis own bounds and thereby injure bis neighbor’s fence, and not to embrace witbin tbe penalties of. tbe Act, him who committed *22tbe wrong maliciously by setting fire to bis neigbor’s grass ox fence. Sucb an interpretation would impute to tbe Legislature an intent not to punisb wilful, but negligent acts, wben attended witb injurious consequences, and thereby secure impunity to tbe greater offender.
Motion dismissed.
O’Neall, Waedlaw, Withees, Whitkteb and Muíteo, JJ., concurred.

Motion dismissed.